 Case: 1:18-cr-00048 Document #: 209 Filed: 10/28/19 Page 1 of 1 PageID #:1030

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:18−cr−00048
                                                            Honorable John Z. Lee
Edward Bases, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 28, 2019:


        MINUTE entry before the Honorable John Z. Lee:As to Edward Bases, John
Pacilio. The status hearing set for 10/30/19 is reset to 12/3/19 at 9:30 am. Time is
excluded in the interests of justice from 10/30/19 through 12/3/19 pursuant to 18 U.S.C.
3161(h)(7)(A)−(B). Mailed notice (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
